Citation Nr: 0919911	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  08-09 787A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, 
Florida


THE ISSUE

Entitlement to reimbursement for the cost of unauthorized 
private medical expenses incurred during hospitalization from 
February 15, 2006 to February 17, 2006 at O.H. Hospital.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1977 to July 
1981.   

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a June 2006 determination by the Department of 
Veterans Affairs Medical Center (VAMC) in Tampa, Florida, 
that determined that the Veteran was not entitled to payment 
or reimbursement for the cost of private medical expenses 
incurred during hospitalization from February 15 to 17, 2006 
at O.H. Hospital under 38 U.S.C.A. § 1725.    

The Veteran presented testimony at a Travel Board hearing 
before the undersigned Veterans Law Judge in January 2009.  A 
transcript of the hearing is associated with the Veteran's 
claims folder.


FINDINGS OF FACT

1.  The Veteran received medical care at O.H. Hospital from 
February 15 to 17, 2006 for a nonservice-connected 
disability.     

2.  At the time of the treatment, the Veteran was enrolled in 
the VA healthcare system and had received care within 24 
months of February 2006.  

3.  From February 15, 2006 to February 17, 2006, when the 
Veteran was discharged from the emergency room and 
hospitalized at O.H. Hospital, the Veteran's condition was 
not of such a nature that a prudent layperson would have 
reasonably expected that delay in seeking immediate medical 
attention would have been hazardous to life or health and the 
medical treatment was not for a continued medical emergency. 



CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses incurred at O.H. Hospital from February 15 
to 17, 2006 have not been met.  38 U.S.C.A. § 1725 
(West 2002); 38 C.F.R. § 17.1002 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126, with implementing regulations at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326), VA has specific duties to 
notify and assist claimants in the development of claims.  
Because the claim in this case is governed by the provisions 
of Chapter 17 of Title 38 of the United States Code, the VCAA 
and its implementing regulations are not applicable.  See 
Barger v. Principi, 16 Vet. App. 132, 138 (2002) and Lueras 
v. Principi, 18 Vet. App. 435 (2004).  Notwithstanding the 
fact that the VCAA is not controlling in these matters, the 
Board has reviewed the case for purposes of ascertaining that 
the Veteran has had a fair opportunity to present arguments 
and evidence in support of his claim for reimbursement of 
medical expenses, and, in fact, the Veteran was sent a VCAA 
notice letter in February 2007.  In short, the Board 
concludes from that review that the requirements for the fair 
development of the appeal have been met in this case.

Every possible avenue of assistance has been explored, and 
the Veteran has had ample notice of what might be required or 
helpful to his case.  For example, the January 2008 statement 
of the case provided the Veteran with the governing laws and 
regulations, as well as the basis for the denial of his 
claim.  Prior to the admission to the private hospital, the 
Veteran was advised by VA to have the private hospital 
contact the nearest VA facility for transfer upon 
stabilization.  See the February 2006 VA record of telephone 
contact.  The Veteran was provided several opportunities to 
provide pertinent evidence in support of his claim and he was 
afforded a hearing before the Board.  All pertinent records 
from O.H. Hospital have been obtained and associated with the 
claims folder.  Further development and expending of VA's 
resources is not warranted.  The Board's decision to proceed 
in adjudicating this claim does not therefore prejudice the 
Veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

Legal Criteria

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-
1008.  Section 1725 was enacted as part of the Veterans 
Millennium Health Care and Benefits Act, Pub. L. No. 106-117, 
113 Stat. 1553 (1999).  The provisions of the Act became 
effective as of May 29, 2000.  To be eligible for 
reimbursement under this authority the Veteran has to satisfy 
all of the following conditions:

(a) The emergency services were provided in a 
hospital emergency department or a similar facility 
held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the 
initial evaluation and treatment is for a condition 
of such a nature that a prudent layperson would 
have reasonably expected that delay in seeking 
immediate medical attention would have been 
hazardous to life or health (this standard would be 
met if there were an emergency medical condition 
manifesting itself by acute symptoms of sufficient 
severity (including severe pain) that a prudent 
layperson who possesses an average knowledge of 
health and medicine could reasonably expect the 
absence of immediate medical attention to result in 
placing the health of the individual in serious 
jeopardy, serious impairment to bodily functions, 
or serious dysfunction of any bodily organ or 
part);

(c) A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them 
beforehand would not have been considered 
reasonable by a prudent layperson (as an example, 
these conditions would be met by evidence 
establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance 
personnel determined that the nearest available 
appropriate level of care was at a non-VA medical 
center);

(d) The claim for payment or reimbursement for any 
medical care beyond the initial emergency 
evaluation and treatment is for a continued medical 
emergency of such a nature that the veteran could 
not have been safely transferred to a VA or other 
Federal facility;

(e) At the time the emergency treatment was 
furnished, the veteran was enrolled in the VA 
health care system and had received medical 
services under authority of 38 U.S.C. Chapter 17 
within the 24-month period preceding the furnishing 
of such emergency treatment;

(f) The veteran is financially liable to the 
provider of emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan 
contract for payment or reimbursement, in whole or 
in part, for the emergency treatment (this 
condition cannot be met if the veteran has coverage 
under a health-plan contract but payment is barred 
because of a failure by the veteran or provider to 
comply with the provisions of that health-plan 
contract, e.g., failure to submit a bill or medical 
records within specified time limits, or failure to 
exhaust appeals of the denial of payment);

(h) If the condition for which the emergency 
treatment was furnished was caused by an accident 
or work-related injury, the claimant has exhausted 
without success all claims and remedies reasonably 
available to the veteran or provider against a 
third party for payment of such treatment; and the 
veteran has no contractual or legal recourse 
against a third party that could reasonably be 
pursued for the purpose of extinguishing, in whole 
or in part, the veteran's liability to the 
provider;

(i) The veteran is not eligible for reimbursement 
under 38 U.S.C.A. § 1728 for the emergency 
treatment provided (38 U.S.C.A. § 1728 authorizes 
VA payment or reimbursement for emergency treatment 
to a limited group of veterans, primarily those who 
receive emergency treatment for a service-connected 
disability).  See 38 C.F.R. § 17.1002.

The criteria are conjunctive, not disjunctive; thus all 
criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 
334 (June 1991) (use of the conjunctive "and" in a statutory 
provision meant that all of the conditions listed in the 
provision must be met).

During the pendency of this appeal, a portion of the 
provisions of 38 U.S.C.A. § 1725 was amended.  See the 
Veterans' Mental Health and Other Care Improvement Act of 
2008, Pub.L.No. 110-387, § __, __Stat.__(2008).  Prior to 
October 10, 2008, 38 U.S.C.A. § 1725 defined "emergency 
treatment" as medical care or services furnished when VA or 
other Federal facilities are not feasibly available and an 
attempt to use them beforehand would not be reasonable, when 
such care or services are rendered in a medical emergency of 
such nature that a prudent lay person reasonably expects that 
delay in seeking immediate medical attention would be 
hazardous to life or health, and only until such time as the 
veteran can be transferred safely to a VA or other Federal 
facility.  See 38 U.S.C.A. § 1725(f)(1) (2002).  

From October 10, 2008, 38 U.S.C.A. § 1725(f)(1) was amended 
by striking subparagraph (C) and inserting the following new 
subparagraph (C):

''(C) until- ''(i) such time as the veteran can be 
transferred safely to a Department facility or 
other Federal facility and such facility is capable 
of accepting such transfer; or ''(ii) such time as 
a Department facility or other Federal facility 
accepts such transfer if- ''(I) at the time the 
veteran could have been transferred safely to a 
Department facility or other Federal facility, no 
Department facility or other Federal facility 
agreed to accept such transfer; and ''(II) the non- 
Department facility in which such medical care or 
services was furnished made and documented 
reasonable attempts to transfer the veteran to a 
Department facility or other Federal facility."  
See the Veterans' Mental Health and Other Care 
Improvement Act of 2008, Pub.L.No. 110-387, § __, 
__Stat.__(2008). 

However, the Veteran's claim was filed prior to the enactment 
of this law so the law previously in effect is dispositive.

Analysis

Review of the record shows that at the time of the Veteran's 
medical treatment at O.H. Hospital on February 15 to 17, 
2006, service connection was in effect for degenerative 
changes of the thoracolumbar spine and depression.  At the 
time of the treatment, the Veteran was enrolled in the VA 
healthcare system and had received care within 24 months of 
February 2006.  See the June 2005 VA treatment records from 
the Tampa VA facility.  The record shows that the Veteran 
sought treatment at the O.H. Hospital emergency room on 
February 15, 2006. 

At issue in this case is whether the treatment provided from 
February 15 to 17, 2006 at the O.H. Hospital was on an 
emergent basis.  The record shows that the claim for 
reimbursement for the medical expenses incurred at O.H. 
Hospital was approved for the medical expenses incurred at 
the O.H. Hospital emergency room on February 15, 2007.  See 
the June 2007 statement by the Chief Medical Officer at the 
VAMC.  Thus, the remaining issue is whether the treatment 
provided after discharge from the emergency room and during 
hospitalization from February 15 to 17, 2006 at the O.H. 
Hospital was for a continued medical emergency of such a 
nature that the Veteran could not have been transferred to a 
VA or other Federal facility.    

Review of the record shows that on February 15, 2006, at 
17:19, the Veteran's wife called the VAMC in Tampa and spoke 
with a nurse.  The record indicates that the Veteran's voice 
was heard in the background.  The wife reported that the 
Veteran was experiencing abdominal pain for 10 hours.  The 
wife stated that the Veteran had been ill all day with off 
and on upper abdominal pain "so bad he can't breathe."  The 
wife reported that the Veteran was also having nausea and 
diarrhea.  The nurse advised the wife to take the Veteran to 
the nearest emergency room and the wife verbalized 
understanding. The VA nursing telephone encounter note 
indicates that the concern was heart attack and the 
recommendation was urgent care.  The following disclaimer was 
read to the caller "This in not an authorization for VA 
payment" and the caller was told to have the hospital 
contact the nearest VA facility for transfer upon 
stabilization.    

O.H. Hospital records show that on February 15, 2006 at 1806, 
the Veteran arrived at the Emergency room.  He was triaged at 
1813.  He had complaints of abdominal pain and chest pain.  
He arrived by car with his spouse.  The emergency room 
records indicate that the Veteran could not get out of the 
car.  He was breathing rapidly.  The location of the pain was 
the left side of the ribs.  The pain radiated to the back.  
The Veteran reported that the severity of the pain was 10/10.  
The Veteran was placed on a cardiac monitor and was given 
oxygen.  An electrocardiogram (ECG) was done and the Veteran 
had normal sinus rhythm and an otherwise abnormal ECG.  The 
Veteran was administered Ativan and Dilaudid.  

Records indicate that the assessment was sudden onset of and 
one day history of diarrhea and epigastric pain, nausea, and 
one episode of vomiting.  There was no history of fever, 
headache, chest pain, shortness of breath, hematemesis, or 
hematochezia.  On evaluation, the Veteran had clinical 
dehydration with ketonuria on urine examination; history and 
physical examination were suggestive of gastroenteritis.  The 
admitting diagnosis was acute gastroenteritis, query viral, 
query food poisoning; ketonuria secondary to dehydration; 
chronic subpleural nodules in lungs by CT scan unrelated to 
the present illness; and solitary lesion in the liver 
probably unrelated to the present illness.  See the February 
16, 2006 hospital record from O.H. Hospital.    

Emergency room records indicate that at 2010, the Veteran was 
resting more quietly after the medication.  Emergency room 
records indicate that at 9:15 [2115], the Veteran was stable 
and the disposition was "home."  At 2338, the Veteran was 
admitted to O.H. Hospital.  The records indicate that the 
Veteran was resting comfortably in his hospital room with no 
complaints of pain or distress.  Hospital records indicate 
that on February 16, 2006, the Veteran tolerated solid foods 
with no complaints of nausea, vomiting or abdominal pain.  
The treating physician indicated that it was okay for the 
Veteran to be discharged home.  On February 17, 2006, in 
preparation for discharge, the Veteran had a temperature of 
100.2.  The treating physician canceled orders for discharge.  
The Veteran was given Levaquin and Tylenol and was continued 
to be monitored.  At 11:46, the Veteran was discharged.  

As noted above, the Chief Medial Officer at the VAMC 
partially granted the claim for reimbursement and the claim 
was approved for the expenses incurred on February 15, 2006 
during the emergency room visit.  The claim for reimbursement 
for the expenses incurred once the Veteran was discharged 
form the emergency room and admitted to the hospital on 
February 15 to 17, 2006 was denied.  The Board agrees with 
this determination.      

The criteria for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment 
includes the requirement that the care is for a continued 
medical emergency of such a nature that the veteran could not 
have been safely transferred to a VA or other Federal 
facility.  See 38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002.

An emergency is defined as "a sudden, generally unexpected 
occurrence or set of circumstances demanding immediate 
action."  Hennessey v. Brown, 7 Vet. App. 143, 147 (1994).  
The Board notes that 38 C.F.R. § 17.1002, one of the 
regulations implementing the Veterans Millennium Health Care 
and Benefits Act, defines emergency services.  See 38 C.F.R. 
§17.1002(b).  Under 38 C.F.R. § 17.1002, emergency services 
exist where treatment is for a condition of such a nature 
that a prudent lay person would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health, and indicates that this standard 
is met if there is an emergency medical condition manifesting 
itself by acute symptoms of sufficient severity (including 
severe pain) that a prudent lay person who possesses an 
average knowledge of health and medicine would reasonably 
expect the absence of immediate medical attention to result 
in placing the health of the individual in serious jeopardy, 
serious impairment to bodily functions, or serious 
dysfunction of any bodily organ or part.  38 C.F.R. 
§ 17.1002(b).

The regulations do not require that a Veteran's treatment 
actually be proven emergent, from a purely medical 
standpoint, in order to qualify for payment or reimbursement 
under 38 U.S.C.A. § 1725.  Rather, it need only be 
demonstrated that the initial evaluation and treatment was 
for a condition of such a nature that a prudent layperson 
would have reasonably expected that delay in seeking 
immediate medical attention would have been hazardous to life 
or health.

In the present case, the evidence of record establishes that 
there was no longer a continued medical emergency once the 
Veteran was discharged form the emergency room on February 
15, 2006.  The evidence shows that from 21:15 on February 15, 
2006, the Veteran's condition was not of such a nature that 
any delay in seeking immediate medical attention would have 
been hazardous to life or health.  The medical evidence shows 
that the Veteran's condition was stable at 21:15 and he was 
discharged from the emergency room.  Emergency room records 
indicate that disposition was "home" but the Veteran was 
admitted to O.H. Hospital.  The hospital admission records 
indicate that the Veteran was resting comfortably.  There is 
no indication that at that time, the Veteran was experiencing 
severe symptoms such as severe pain.  There is no indication 
in the hospital records that the Veteran had a hazardous 
condition.  The Board finds that the preponderance of the 
evidence establishes that upon discharge from the emergency 
room on February 15, 2006, the medical emergency had ended 
and the Veteran's condition was stable.  Thus, the criteria 
of 38 C.F.R. § 17.1002(b) have not been met.  

The Board concludes the competent, probative medical evidence 
indicates the private medical care sought and received after 
discharge from the emergency room and during hospitalization 
at O.H. Hospital from February 15 to 17, 2006 was not 
rendered for "emergency treatment" and was not for a 
continued medical emergency as defined by applicable law.  
The Board finds that the criteria under 38 U.S.C.A. § 1725 
and 38 C.F.R. § 17.1002 for payment or reimbursement of 
unauthorized medical expenses resulting from the medical 
treatment during hospitalization from February 15 to February 
17, 2006, have not been met and the Veteran is not entitled 
to reimbursement of the medical expenses incurred during 
hospitalization at O.H. Hospital.  The appeal is denied.  The 
preponderance of the evidence is against the Veteran's claim, 
so there is no reasonable doubt to resolve in his favor, and 
the claim must be denied.  38 C.F.R. §§ 3.102, 4.3; see also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 


ORDER

Entitlement to payment or reimbursement for hospitalization 
at O.H. Hospital from February 15 to 17, 2006 is denied. 




____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


